Motion by respondent to amend the decision of this court dated December 11, 1961 (ante, p. 511), determining the appeal, and the decision of this court dated December 20, 1961 (ante, p. 541), granting leave to respondent to appeal to the Court of Appeals. Motion granted. The decision of December 11, 1961, is amended by striking out the third paragraph and by substituting therefor the following: “Final judgment reversed on the law, without costs; plaintiff’s motion to confirm -the sale and the Referee’s report of sale, denied; defendant’s cross motion to vacate the sale granted; sale vacated; and action remitted to the -Special Term for proceedings not inconsistent herewith. The findings of fact are affirmed.” The decision of December 20, 1961 is amended by striking out the last paragraph and substituting the following: “ The following question is certified: Was the order of this court dated December 11,1961, properly made as a matter of laiv, and not in the exercise of discretion1! ” Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.